Exhibit 10.25

GENERAL RELEASE

1. This General Release (this “Release”) is between T. Rodney Dykes (the
“Employee”) and ENERGY PARTNERS, LTD., its affiliates, and their respective
parent companies, controlling persons, subsidiaries, affiliates, officers,
directors, employees, shareholders, agents and representatives (collectively,
“the Employer”), concerning the elimination of Employee’s position, said
elimination to take effect on March 31, 2008.

2. As a result of Employee’s termination, Employee will receive all wages earned
through March 31, 2008 and any earned but unused vacation pay. These monies are
Employee’s even if he decides not to sign this Release.

3. Employer will also pay Employee, as additional consideration for the promises
described below, severance in the gross amount of $245,000 (less appropriate
withholding for benefits, taxes, offsets, etc.), payable in a lump sum within
seven (7) calendar days of the Effective Date (as defined in Section 12 below)
of this Release.

4. As additional consideration, and subject to the Compensation Committee’s
approval and the satisfaction of applicable tax withholding requirements,
Employer shall accelerate effective as of the Effective Date (as defined in
Section 12) Employee’s vesting of 4,748 non-qualified stock options scheduled to
vest on 5/30/08 and 6,103 cash-settled restricted share units which are
scheduled to vest on 5/30/08 and Employee shall be given until three (3) years
from the date of termination to exercise any vested options.

5. In further consideration of the promises described below, and if Employee
elects COBRA continuation health coverage, Employer agrees, subject to the other
terms of this Section, to reimburse Employee for the COBRA premiums paid by
Employee to maintain such COBRA continuation coverage for Employee and his
dependents currently covered by Employer’s group health insurance plan (said
amount not to exceed the amount of premium paid by Employer per month
immediately preceding Employee’s termination and the 2% COBRA administrative
fee). Such reimbursements will continue for the period until (a) Employee ceases
eligibility for COBRA continuation coverage, (b) Employee becomes eligible for
coverage under the terms of a health plan provided by any new employer of
Employee, or (c) for 12 months from the Effective Date, whichever occurs first.
Employee will notify Employer in writing within ten (10) days after becoming
employed by a new employer that offers health coverage to its employees.
Employee will be reimbursed for such payments, provided that Employee presents
proof satisfactory to Employer that Employee has paid premiums and provided that
Employee certifies that Employee was not eligible for coverage under the terms
of a health plan provided by any new employer of Employee. Employee will be
responsible for paying all federal and state taxes due for such reimbursements.

 

Page 1 of 4



--------------------------------------------------------------------------------

6. Both parties acknowledge that the payments/promises described above in
Sections 3, 4, and 5 constitute fair and adequate consideration for the
execution of this Release, and that such payments/promises constitute
consideration to which Employee was not previously entitled.

7. In consideration of the payments/promises described above in Sections 3, 4,
and 5, Employee hereby fully, finally, completely and generally releases
Employer from any and all claims, actions, demands, and/or causes of action,
whether known or unknown, of whatever kind or character, including, without
limitation, any which transpired or arose prior to the execution of this
Release, including, without limitation: any claim under state or federal law
which provides civil remedies for the enforcement of rights arising out of the
employment relationship, including, without limitation, discrimination claims
such as claims or causes of action under the Age Discrimination in Employment
Act, as amended, 29 U.S.C. § 621 et. seq.; Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000 et. seq.; The Civil Rights Act of 1866, as
amended, 42 U.S.C. § 1981; The Civil Rights Act of 1991, as amended, 42 U.S.C.
§ 1981a; Americans With Disabilities Act, as amended, 42 U.S.C. § 12101 et.
seq.; Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et. seq.; The Older
Workers Benefit Protection Act; Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1000 et. seq.; Family and Medical Leave Acts, as amended,
29 U.S.C. § 2601, et. seq.; The Louisiana Employment Discrimination Law,
LSA-R.S. 23:301 et seq., LSA-R.S. 23:631-635, LSA-R.S. 23:966, LSA-R.S. 23:1361,
and La. Civ. Code arts. 2315-2316 and 2749; as well as any and all claims for
unpaid or withheld wages, relocation allowances or benefits, other benefits,
commissions, stock options, bonuses or profit-sharing, wrongful discharge,
breach of contract, breach of fiduciary duty, promissory estoppel, fraud, breach
of any implied covenants, assault, battery, negligence, defamation, invasion of
privacy, slander, intentional infliction of emotional distress, and any other
possible claims relating to Employee’s employment and/or the termination of his
employment with Employer. Employee also specifically releases Employer from any
claims for attorney’s fees, costs and expenses incurred in connection with any
matter herein released.

8. In consideration of the payments/promises described above in Sections 3, 4,
and 5, Employee further agrees (a) to hold confidential, and not to disclose to
anyone, any confidential information gained or disclosed to Employee in the
course of Employee’s employment with Employer, including, but not limited to, in
whatever form they may exist, whether oral, written, graphic, electronic or
otherwise, any and all (i) geological, engineering, geophysical or seismic data,
descriptions, maps, models, interpretations, evaluations and reports,
(ii) commercial, contractual, financial and other related or unrelated
information, and (iii) notes, analyses, compilations, studies, interpretations
or other documents prepared by or for Employee which contain, reflect or are
based upon, in whole or in part, any of the foregoing confidential information.
Employee acknowledges that damages at law may be an insufficient remedy to
Employer if Employee violates the terms of this Section 8 and that Employer
shall suffer irreparable harm and shall be entitled to preliminary and/or
permanent injunctive relief to restrain the breach of or otherwise enforce
through specific performance any of the covenants contained in this Release
without the necessity of showing any actual damage or that monetary damages
would not provide an adequate remedy. Such right to an injunction shall be in
addition to, and not in limitation of, any other rights or remedies Employer may
have.

9. Both parties understand and agree that this Release constitutes a valid and
enforceable waiver and release agreement, and creates enforceable rights as
described herein.

 

Page 2 of 4



--------------------------------------------------------------------------------

Both parties acknowledge that this Release shall not affect any claim or cause
of action arising after the date that Employee executes this Release.

10. Both parties acknowledge that nothing in this Release shall be construed to
limit or preclude, in any way, Employee’s right to continue either Employee’s
own or Employee’s dependents’ coverage under Employer’s group health plan
provided in the Federal COBRA Statute, to pursue claims under Louisiana Workers’
Compensation Act, LSA-R.S. 23:1021 et seq., except claims under LSA-R.S.
23:1361, or to seek unemployment compensation under State law.

11. Employee further agrees to fully cooperate with Employer, at reasonable
times and on reasonable notice, with regard to any requests made by Employer for
consulting work, advice or testimony related to Employer’s operations and/or any
legal, administrative or other business matters in which Employer is involved
and in which Employee’s assistance or participation is needed. To the extent any
such consulting work, advice, testimony or other services exceed five calendar
days in the aggregate, Employee shall be entitled to be paid a reasonable
industry consulting rate.

12. Both parties understand that Employee shall have twenty-one (21) days (the
“Consideration Period”) to consider this Release before signing. Both parties
understand that Employee shall have seven (7) days (the “Revocation Period”) in
which to revoke this Release after signing, and that this Release shall not
become effective or enforceable until the expiration of seven (7) days after
signing (the “Effective Date”), and the payments/promises described in Sections
3, 4 and 5 shall not be due and owing until after the Effective Date set forth
herein. Both parties acknowledge that this Release was provided to Employee for
review and consideration on February 14, 2008. If Employee elects to sign this
Release, an executed copy of this Release is to be returned to John H. Peper,
Executive Vice President, Energy Partners, Ltd., 201 St. Charles Avenue, Suite
3400, New Orleans, LA 70170 promptly following its execution by Employee but in
any event prior to the expiration of the Consideration Period, and Employee and
Employer agree and acknowledge that a revocation of this Release must be in
writing and delivered before the expiration of the Revocation Period to
Mr. Peper as provided above. This Release will become effective, binding and
irrevocable if not revoked before the expiration of the Revocation Period.

13. Both parties further acknowledge and agree that this Release was made
knowingly and voluntarily, and that Employee is hereby advised in writing of the
right to consult with legal counsel of Employee’s choice, and has been given
ample opportunity to exercise the right to consult legal counsel.

14. Both parties understand and agree that the laws of Louisiana or, where
applicable, federal law, will govern the validity, interpretation and effect of
this Release.

15. Should a Court of competent jurisdiction decide that any part or provision
of this Release is null, then the remainder of this Release shall remain in
effect as if the null part or provision did not exist.

 

Page 3 of 4



--------------------------------------------------------------------------------

16. It is agreed that, notwithstanding Employee’s representations and
warranties, if any of the restrictions herein are found by a Court to be overly
broad in temporal or territorial scope, or otherwise unreasonable, the Court
shall have the authority to reform this Release and to enforce the restrictions
to the fullest extent found by the Court to be reasonable in light of all of the
circumstances.

17. By voluntarily executing this General Release, the Parties hereby accept the
foregoing terms and conditions.

 

AGREED TO AND ACCEPTED

   OFFERED this 14th day of February, 2008:

this 27th day of February, 2008:

     

EMPLOYEE:

   EMPLOYER:

/s/ T. Rodney Dykes

   ENERGY PARTNERS, LTD. T. Rodney Dykes              By:    /s/ John H. Peper  
        John H. Peper,           Executive Vice President

 

Page 4 of 4